Exhibit CREDIT AGREEMENT dated as of May 30, among RENTECH ENERGY MIDWEST CORPORATION, as Borrower, RENTECH, INC., THE LENDERS PARTY HERETO and CREDIT SUISSE, CAYMAN ISLANDS BRANCH as Administrative Agent and Collateral Agent TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01.Defined Terms 1 SECTION 1.02.Terms Generally 15 SECTION 1.03.Pro Forma Calculations 16 ARTICLE II The Credits SECTION 2.01.Commitments 16 SECTION 2.02.Loans 16 SECTION 2.03.Evidence of Debt; Repaymentof Loans 16 SECTION 2.04.Fees 17 SECTION 2.05.Interest on Loans. 17 SECTION 2.06.Default Interest 17 SECTION 2.07.Termination of Commitments 18 SECTION 2.08.Repayment of Loans 18 SECTION 2.09.Voluntary Prepayment 18 SECTION 2.10.Mandatory Prepayments 18 SECTION 2.11.Prepayment or Offer to Purchase in Connection with Change in Control 19 SECTION 2.12.Pro Rata Treatment 19 SECTION 2.13.Sharing of Setoffs 19 SECTION 2.14.Payments 20 SECTION 2.15.Taxes 20 SECTION 2.16. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 21 SECTION 2.17.Reserve Requirements; Change in Circumstances 22 SECTION 2.18.Change in Legality 23 SECTION 2.19.Breakage 24 i ARTICLE III Representations and Warranties SECTION 3.01.Organization; Powers 24 SECTION 3.02.Authorization 24 SECTION 3.03.Enforceability 25 SECTION 3.04.Governmental Approvals 25 SECTION 3.05.Financial Statements 25 SECTION 3.06.No Material Adverse Change 25 SECTION 3.07.Title to Properties; Possession Under Leases 26 SECTION 3.08.Subsidiaries 26 SECTION 3.09.Litigation; Compliance with Laws 26 SECTION 3.10.Agreements 27 SECTION 3.11.Federal Reserve Regulations 27 SECTION 3.12.Investment Company Act 27 SECTION 3.13.Use of Proceeds 27 SECTION 3.14.Tax Returns 27 SECTION 3.15.No Material Misstatements 27 SECTION 3.16.Employee Benefit Plans. 31 SECTION 3.17.Environmental Matters 28 SECTION 3.18.Insurance 28 SECTION 3.19.Security Documents 28 SECTION 3.20.Location of Real Property and Leased Premises 29 SECTION 3.21.Labor Matters 29 SECTION 3.22.Solvency 30 SECTION 3.23.Sanctioned Persons 30 SECTION 3.24.Mitchell Technology Investments 30 ARTICLE IV Conditions of Lending SECTION 4.01.Conditions 31 ii ARTICLE V Affirmative Covenants SECTION 5.01.Existence; Compliance with Laws; Businesses and Properties 33 SECTION 5.02.Insurance 33 SECTION 5.03.Obligations and Taxes 35 SECTION 5.04.Financial Statements, Reports, etc. 35 SECTION 5.05.Litigation and Other Notices 37 SECTION 5.06.Information Regarding Collateral 37 SECTION 5.07.Maintaining Records; Access to Properties and Inspections 38 SECTION 5.08.Use of Proceeds 38 SECTION 5.09.Employee Benefits 38 SECTION 5.10.Compliance with Environmental Laws 38 SECTION 5.11.Preparation of Environmental Reports 39 SECTION 5.12.Further Assurances 39 SECTION 5.13.Post Closing Covenant 39 ARTICLE VI Negative Covenants SECTION 6.01.Indebtedness 40 SECTION 6.02.Liens 41 SECTION 6.03.Sale and Lease-Back Transactions 42 SECTION 6.04.Investments, Loans and Advances 43 SECTION 6.05.Mergers, Consolidations, Sales of Assets and Acquisitions 44 SECTION 6.06.Restricted Payments; Restrictive Agreements 45 SECTION 6.07.Transactions with Affiliates 46 SECTION 6.08.Business of Holdings, Borrower and Subsidiaries 46 SECTION 6.09.Other Indebtedness and Agreements 46 SECTION 6.10.Capital Expenditures 47 SECTION 6.11.Minimum EBITDA. 47 SECTION 6.12.Fiscal Year 47 SECTION 6.13.Certain Equity Securities 47 SECTION 6.14.Negative Pledge 47 SECTION 6.15.No Speculative Agreements 48 iii ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent and the Collateral Agent ARTICLE IX Miscellaneous SECTION 9.01.Notices; Electronic Communications 52 SECTION 9.02.Survival of Agreement 55 SECTION 9.03.Binding Effect 55 SECTION 9.04.Successors and Assigns 55 SECTION 9.05.Expenses; Indemnity 58 SECTION 9.06.Right of Setoff 60 SECTION 9.07.Applicable Law 60 SECTION 9.08.Waivers; Amendment 60 SECTION 9.09.Interest Rate Limitation 61 SECTION 9.10.Entire Agreement 61 SECTION 9.11.Waiver of Jury Trial 61 SECTION 9.12.Severability 61 SECTION 9.13.Counterparts 62 SECTION 9.14.Headings 62 SECTION 9.15.Jurisdiction; Consent to Service of Process 62 SECTION 9.16.Confidentiality 62 SECTION 9.17.Lender Action. 63 SECTION 9.18.USA Patriot Act Notice 63 SECTION 9.19.Diligence 63 iv SCHEDULES Schedule 1.01(b) - Subsidiary Guarantors Schedule 1.01(c) - Mortgaged Property Schedule
